122 S.E.2d 200 (1961)
255 N.C. 579
Mary Petree HALL, Plaintiff,
v.
Ben W. ATKINSON, Jr., and Forsyth County, Defendants.
No. 395.
Supreme Court of North Carolina.
November 1, 1961.
Averitt, White & Crumpler, by James G. White & Leslie G. Frye, Winston-Salem, for plaintiff-appellant.
Womble, Carlyle, Sandridge & Rice, by I. E. Carlyle & H. G. Barnhill, Jr., Winston-Salem, for defendants-appellees.
PER CURIAM.
Plaintiff assigns as error that James D. Redding, a witness for her, was permitted by the court over her objection to answer on cross-examination the question, "And there wasn't a thing in the world to prevent *201 Mrs. Hall from seeing all the way, was there, if she had looked?", as follows: "If she was looking in that direction, there wasn'tno." This assignment of error cannot be sustained, for the reason that evidence of like import had been given by the same witness on cross-examination immediately before without objection. Leonard v. Pacific Mut. Life Ins. Co., 212 N.C. 151, 193 S.E. 166; McKay v. Bullard, 219 N.C. 589, 14 S.E.2d 657; Edwards v. National Council Junior Order, 220 N.C. 41, 16 S.E.2d 466; White v. Disher, 232 N.C. 260, 59 S.E.2d 798. See also Spears v. Randolph, 241 N.C. 659, 86 S.E.2d 263.
All plaintiff's other assignments of error, except formal ones, relate to the court's charge to the jury. A careful reading of the charge in its entirety, and a meticulous consideration of plaintiff's assignments of error in respect thereto, fail to show prejudicial error sufficient to justify the awarding of a new trial. Therefore, the verdict and judgment below will be upheld.
No error.